           Case 2:21-mj-00191-DJA Document 9
                                           8 Filed 09/16/21
                                                   09/15/21 Page 1 of 3




 1   Rene L. Valladares
     Federal Public Defender
 2
     Nevada State Bar No. 11479
 3   Benjamin F. J. Nemec
     Assistant Federal Public Defender
 4   Nevada State Bar No. 14591
 5   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 6   (702) 388-6577/Phone
     Ben_Nemec@fd.org
 7
 8   Attorney for Sergio Lopez

 9
                         U NITED S TATES D ISTRICT C OURT
10
                               D ISTRICT OF N EVADA
11
12   UNITED STATES OF AMERICA,                      Case No. 2:21-mj-00191-DJA-1
13                Plaintiff,                        STIPULATION TO CONTINUE
                                                    ORDER
14                                                  BENCH TRIAL
           v.
                                                    (First Request)
15   SERGIO LOPEZ,
16
                  Defendant.
17
18
           IT IS HEREBY STIPULATED AND AGREED, by and between
19
     Christopher Chiou, Acting United States Attorney, and Rachel Kent, Special
20
     Assistant United States Attorney, counsel for the United States of America, and
21
     Rene L. Valladares, Federal Public Defender, and Benjamin F. J. Nemec,
22
     Assistant Federal Public Defender, counsel for Sergio Lopez, that the bench trial
23
     currently scheduled on September 29, 2021 at 9:00 am, be vacated and continued
24
     to a date and time convenient to the Court, but no sooner than sixty (60) days,
25
26   preferably in the first week of January.
           Case 2:21-mj-00191-DJA Document 9
                                           8 Filed 09/16/21
                                                   09/15/21 Page 2 of 3




 1         This Stipulation is entered into for the following reasons:
 2         1.     Mr. Lopez has recently enrolled in law school in California and is
 3   currently in the first semester of his first year. Mr. Lopez’s ability to attend court
 4   hearings and devote the requisite assistance to his defense is hampered until his
 5   winter break, which is December 17-January 10.
 6         2.     In addition, defense counsel needs additional time to review
 7
     discovery and conduct independent investigation.
 8
           3.     Mr. Lopez is not incarcerated and agrees to this continuance.
 9
           4.     The parties agree to this continuance.
10
           This is the first request for a continuance of the Bench Trial.
11
           DATED this 15th day of September 2021.
12
13
      RENE L. VALLADARES                        CHRISTOPHER CHIOU
14    Federal Public Defender                   Acting United States Attorney
15
16                                              By /s/ Rachel Kent              .
      By /s/ Benjamin F. J. Nemec_______
17    BENJAMIN F. J. NEMEC                      RACHEL KENT
      Assistant Federal Public Defender         Special Assistant United States
18                                              Attorney

19
20
21
22
23
24
25
26
                                                2
           Case 2:21-mj-00191-DJA Document 9
                                           8 Filed 09/16/21
                                                   09/15/21 Page 3 of 3




 1                      U NITED S TATES D ISTRICT C OURT
 2                            D ISTRICT OF N EVADA
 3
     UNITED STATES OF AMERICA,                    Case No. 2:21-mj-00191-DJA-1
 4
                 Plaintiff,                       ORDER
 5
           v.
 6
     SERGIO LOPEZ,
 7
                 Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the bench trial currently scheduled

11   on Wednesday, September 29, 2021, at 9:00 a.m., be vacated and continued to
     December 8, 2021, at 9:00 a.m., Courtroom 3A.
12   ________________ at the hour of ___:___ __.m.
                        16th
13         DATED this ____1 day of September 2021.

14
15                                        UNITED STATES MAGISTRATE JUDGE
                                                DANIEL J. ALBREGTS
16
17
18
19
20
21
22
23
24
25
26
                                             3
